238 P.3d 418 (2010)
237 Or. App. 45
STATE of Oregon, Plaintiff-Respondent,
v.
Janet Lennell HUCKABEE, Defendant-Appellant.
08CR0486; A140355.
Court of Appeals of Oregon.
Submitted July 29, 2010.
Decided August 25, 2010.
*419 Peter Gartlan, Chief Defender, and Shawn E. Wiley, Chief Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Samuel A. Kubernick, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ARMSTRONG, Judge.
PER CURIAM.
Affirmed. State v. House, 37 Or.App. 131, 586 P.2d 388 (1978); State v. Jim/White, 13 Or.App. 201, 508 P.2d 462 (1973).